


110 HR 5427 IH: Tax-Free Gold Act of 2008
U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5427
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide that no tax or fee may be imposed on certain
		  coins and bullion.
	
	
		1.Short titleThis Act may be cited as the
			 Tax-Free Gold Act of 2008.
		2.No tax on certain
			 coins and bullion
			(a)In
			 generalNotwithstanding any other provision of law—
				(1)no
			 tax may be imposed on (or with respect to the sale, exchange, or other
			 disposition of) any coin, medal, token, or gold, silver, platinum, palladium,
			 or rhodium bullion, whether issued by a State, the United States, a foreign
			 government, or any other person, and
				(2)no State may assess any tax or fee on any
			 currency, or any other monetary instrument, which is used in the transaction of
			 interstate commerce or commerce with a foreign country, and which is subject to
			 the enjoyment of legal tender status under article I, section 10 of the United
			 States Constitution.
				(b)Effective
			 dateThis section shall take effect on December 31, 2008, but
			 shall not apply to taxes or fees imposed before such date.
			
